This is an action to recover of the defendant the sum of two thousand dollars ($2,000), due to the plaintiff as the beneficiary named in a certificate issued by the defendant to her husband, Oscar J. Deese, an *Page 215 
employee of the Carolina Nash Company, pursuant to the provisions of a group life policy of insurance issued by the defendant to the said Carolina Nash Company, by which the defendant agreed to pay to the beneficiary named in said certificate the sum of two thousand dollars ($2,000), upon the death of Oscar J. Deese, provided such death should occur while the said policy was in force, and while the said Oscar J. Deese was an employee of the said Carolina Nash Company.
It is alleged in the complaint that at the date of his death, to wit: 6 October, 1930, Oscar J. Deese was an employee of the Carolina Nash Company, and that the group life policy of insurance under which the said Oscar J. Deese was insured, was in full force and effect. Both these allegations are denied in the answer filed by the defendant.
At the trial, evidence was introduced by both plaintiff and defendant. The issue submitted to the jury was answered as follows:
"Is the defendant indebted to the plaintiff upon group life policy G-6271, certificate No. 14, as alleged in the complaint? Answer: Yes, $2,000, with interest from 6 October, 1930."
From judgment that plaintiff recover of the defendant the sum of $2,000, with interest from 6 October, 1930, and the costs of the action, the defendant appealed to the Supreme Court.
Two questions are involved in the issue submitted to the jury at the trial of this action. Both these questions were answered in the affirmative. They are:
1. Was the insured, Oscar J. Deese, an employee of the Carolina Nash Company at the date of his death, to wit: 6 October, 1930?
2. If so, was group life policy G-6271, issued by the defendant to the Carolina Nash Company, and covering the employees of said company, who had accepted the insurance provided by said policy, in force and effect as to Oscar J. Deese, at the date of his death, to wit: 6 October, 1930?
By its motion for judgment as of nonsuit, at the close of all the evidence, the defendant presented to the trial court its contention that there was no evidence from which the jury could answer either of the questions involved in the issue in the affirmative, and on its appeal to this Court the defendant by its assignment of error based on its exception to the refusal of the trial court to allow its motion for judgment as of nonsuit, presents its contention that the judgment should be reversed *Page 216 
and the action dismissed, for that there was no evidence at the trial to support the affirmative answer to the issue, on which the judgment was rendered.
It is conceded that Oscar J. Deese was an employee of the Carolina Nash Company at the date of the issuance of group life policy G-6271, to wit: 24 September, 1929, and that he continued as such employee until some time in September, 1930. There was evidence tending to show that from about 15 September, 1930, when a receiver was appointed for the Carolina Nash Company, until 6 October, 1930, when he died, Oscar J. Deese continued to do the same work, at the same place, as he had done prior to the appointment of the receiver. There was no evidence that he was discharged from or that he left the employment of the Carolina Nash Company at any time prior to his death. The bookkeeping arrangement by which he was carried on the payroll of the Burwell-Harris Company, in the absence of any evidence tending to show that he knew or consented to such arrangement, was not sufficient to show as a matter of law that he had ceased to be an employee of Carolina Nash Company, and had become an employee of Burwell-Harris Company. He received his wages for work done after the appointment of the receiver, on 4 October, 1930, from a bookkeeper who deducted from his wages the amount due Carolina Nash Company on account of insurance. There was ample evidence to support an affirmative answer to the first question involved in the issue.
Group Life Policy G-6271 was issued by the defendant on 24 September, 1929. The policy became effective at said date, and continued in force for a term of one year. This term expired on 24 September, 1930. It was provided, however, in the policy that it might be renewed from year to year, and a grace period of thirty-one days, during which the policy should remain in full force, would be allowed for the payment of any renewal premium.
There was no evidence tending to show that the Carolina Nash Company exercised its option, either before or after 24 September, 1930, to renew the policy for another year. There was evidence, however, tending to show that on 4 October, 1930, the Carolina Nash Company deducted from the wages of Oscar J. Deese, earned after 24 September, 1930, the sum which he had agreed to pay for his insurance under the group life policy. No notice had been given to Oscar J. Deese by the Carolina Nash Company, his employer, or by the defendant, his insurer, that the group life policy had not been renewed. In the absence of such notice, upon his payment to his employer, in accordance with the provisions of the policy, of the sum which he had agreed with both his employer and the defendant to pay for his insurance, the policy was in force, at least as *Page 217 
to him, at the date of his death. The defendant knew when it issued the certificate to Oscar J. Deese, that the said Oscar J. Deese had agreed to pay to the Carolina Nash Company the sums required to keep the policy in force as to him. Its contention that the policy was not in force at the date of his death, because the Carolina Nash Company had failed to renew the policy, cannot and ought not to be sustained, where there was evidence tending to show that in reliance upon the provisions of the policy, the insured employee continued to pay the sum which he had agreed to pay after the policy had expired, but within the grace period of thirty-one days allowed by the policy for the payment of the renewal premium. The judgment is affirmed.
No error.